nfo date uil number conex-154592-03 the honorable anthony d weiner member u s house of representatives kew gardens road suite kew gardens ny attention ms suzanne bressler dear congressman weiner this letter is in response to constituent ms service disallowed her claim for the child_tax_credit for her daughter ms wh for the tax_year dated date on behalf of your a eee wrote because the internal revenue your inquiry for sec_24 of the internal_revenue_code generally allows parents to claim a child_tax_credit of dollar_figure for each qualifying_child to be a qualifying_child the child must not have reached the age of by the end of the calendar_year internal_revenue_service records indicate that ms fl was born on october ff and reached age on october wm therefore she was not a qualifying_child in accordingly ms if is not entitled to a child_tax_credit for her daughter for and the irs appropriately denied the credit if _ have a - iii identification_number sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
